PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/034,970
Filing Date: 6 May 2016
Appellant(s): OZGENE HOLDINGS PTY LTD



__________________
Daniel Altman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-3, 5, 9-11, 13, 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al. (PgPub US20050125853A1, Publication Date 6/9/2005) in view of Poueymirou et al. (PgPub US20060085866A1, Publication Date 4/20/2006) and Romero et al. (Sex Dev. 2012;6(4):169-77).
(2) Response to Argument

	Appellant’s arguments: The evidence of record in the present application establishes that the presently claimed invention provides the unexpected advantage that the use of the claimed pre-implantation male mouse or rat host embryo can be produced as 100% infertile male mouse or rat embryos that can be used in a sustainable, commercially useful method of producing such embryos with markedly increased efficiencies, without compromising animal welfare. As explained below, this unexpected advantage is an inherent feature of the claimed embryos that cannot be achieved by the closest prior art, and could not have been expected by one having ordinary skill in the art.
	In Response: Appellant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner disagrees with Appellant’s statement that the evidence of record provides the unexpected advantage that the use of the claimed pre-implantation male mouse or rat embryos can be used to produce 100% infertile male mouse or rat embryos. On the contrary, the 37 CFR 1.132 Declaration by Declarant Koentgen makes clear that it is the use of the X-linked male fertility genes that allows for the production of 100% infertile male mouse or rat embryos (see para. 7 of ‘Koentgen Declaration’, filed 6/28/2021). Moreover, the preponderance of evidence reveals that it is not any X-linked gene that allows for the production of 100% infertile male mouse or rat embryos. Nevertheless, it is noted that none of the pending claims are drawn to an X-linked fertility gene nor the use of an X-linked fertility gene. 
	Appellant’s arguments:  Paragraph 8 of the Koentgen Declaration notes that the method described by Parekh was theoretical and no actual embryos were produced. The Koentgen Declaration explains how the use of X-linked male fertility genes in the claimed male mouse or rat host embryos provides significant and unexpected advantages over the theoretical embryos produced by Parekh. In particular, the claimed method of using a disruption of an X-linked male fertility gene produces 100% infertile male mouse or rat embryos.
	In Response: Appellant’s arguments have been fully considered, but are not found persuasive. This is because, in comparing the theoretical breeding scheme in Parekh, Declarant cites withdrawn claim 16. Indeed, Declarant at para. 15 of the Koentgen Declaration states that “By contrast, the present invention uses X-linked male fertility genes that circumvents the problem of using somatic male fertility genes. In line with this aspect of the present invention, the method of pending claim 16 requires (1) a first mouse or rat breeding partner….. and (2) a second mouse or rat breeding partner……wherein crossing of the first and second breeding results in the generation of 100% infertile male mouse or rat host embryos. ”To illustrate the method of para. 15, Declarant uses the X-linked ‘Gilz’ gene in para. 16 of the Koentgen Declaration.  Declarant identifies the Gilz embryos as ‘goGermline embryos’ (para. 28) and notes at para. 17 that all male Gilz embryos would be infertile. It is improper for Appellant to refer to “claimed method of using a disruption of an X-linked male fertility gene” as no such claim is under consideration. It is improper for Declarant to compare the theoretical breeding of Parekh to claim 16 as MPEP 716.02 (e) teaches ”An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.” As previously noted, claim 16 is withdrawn. In addition, the Gilz gene is not recited in withdrawn claim 16. 
	Appellant’s arguments: The Final Office Action dismissed the foregoing evidence of the unexpected advantages on the basis that none of the claims under consideration require producing 100% infertile male embryos. However, as noted above, the ability of the claimed embryos to be used to produce both 100% infertile male embryos and to produce 100% homozygous females is an inherent feature of the claimed embryos. As noted in M.P.E.P. 716.02(f), relating to "Advantages Disclosed or Inherent" explains that in In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964), "evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer." Thus, there is no requirement that an unexpected advantage be expressly recited in the claim when it inherently flows from the use of the claimed invention. In the case of the presently claimed invention, the ability to produce 100% infertile male embryos and to produce 100% homozygous females inherently flows from the disclosed use of the recited embryos in the production of breeding pairs of animals for producing genetically modified animals. Accordingly, it is improper for the Final Office Action to have disregarded the evidence of unexpected advantages on the basis that the advantages are not recited in the claim.
	In Response:  Appellant’s arguments have been fully considered, but are not found persuasive. Examiner disagrees with Appellant’s statement that the ability of the claimed embryos to be used to produce both 100% infertile male embryos and to produce 100% homozygous females is an inherent feature of the claimed embryos. Appellant has provided no evidence to substantiate these claims. Indeed, contrary to Appellant’s arguments, Declarant at para. 7 of the Koentgen Declaration states that it is the use of X-linked male fertility genes that allows for the production of 100% infertile male mouse or rat embryos. Specifically, it is the use of the Gilz gene that allows for the production of 100% infertile male mouse or rat embryos. Accordingly, Appellant’s arguments are inconsistent with the evidence of record. 
	Appellant’s arguments: The Final Office Action also dismissed the evidence of unexpected advantages on the basis that the results were not commensurate in scope with the claimed invention because the claims did not recite the ability to produce 100% infertile male embryos. However, as noted above, this ability is an inherent result of the claimed invention. The claimed invention has the ability to produce 100% infertile male embryos regardless of whether such result is recited in the claim. Thus, evidence of unexpected advantages is fully commensurate in scope with the claimed subject matter.
	In Response: Appellant’s arguments have been fully considered, but are not found persuasive. As previously noted by the Examiner, there is no evidence of record to substantiate Appellant’s claims that the use of the embryos of claim 1 allow for the production of 100% infertile male embryos. Declarant indicated at para. 7 of the Koentgen Declaration that it is the use of X-linked male fertility genes that allow for the production of 100% infertile male mouse or rat embryos. Further investigation revealed that it is simply not the use of any X-linked male fertility gene that produces 100% infertile male mouse or rat embryos. Indeed, Declarant uses the Gilz gene to illustrate the method of withdrawn claim 16 in the Koentgen Declaration at para. 17. This is notable because Declarant’s own work (see NPL Reference 6 in the IDS filed 6/8/2017) states that “The X‐linked gene Tsc22d3, also called Gilz … encodes a leucine zipper protein that unexpectedly was found to be essential for male fertility” and  that the present “technology [goGermline] is based on the unexpected observation that males with a mutation in the gene Tsc22d3…. are completely sterile due to a cell-autonomous defect in spermatogenesis.” See Pg. 330, Col. 2 ‘Discussion’ of NPL. Thus, based on Declarant’s own work, not all X-linked fertility genes provide for the ability to produce 100% infertile male mouse or rat embryos. 
	Appellant’s arguments: As noted in Paragraph 28 of the Koentgen Declaration, the presently claimed invention has been sold and/or licensed internationally to a wide range of research establishments including pharmaceutical companies, universities and medical research institutes. This commercial success is based on the ability of the claimed invention to make 100% infertile male host embryos from 100% homozygous male and female stud lines, as noted in the Koentgen et al. 2016 peer-reviewed journal article cited in Paragraph 28. Thus, the nexus of the commercial success and the features of the claimed invention. Such commercial success
combined with the nexus to the features of the claimed invention is a significant secondary
consideration of nonobvious, as set forth in M.P.E.P .716.03.
	In Response: Appellant’s arguments have been fully considered, but are not found persuasive. This is because para. 28 of the Koentgen Declaration discusses (1) embryos produced by performing the withdrawn method of claim 16 and (2) uses the Gilz gene to derive the embryos produced by performing the withdrawn method of claim 16.  As such, no nexus exists between the commercial success identified by Appellant and the claimed invention.  That is, no nexus exists between the commercial success identified by Appellant and claim 1.
	Appellant’s arguments: Further evidence of the nonobviousness of the claimed invention is provided in the form of the significant praise of others. As noted in Paragraph 29 of the Koentgen Declaration, the present invention was awarded the inaugural International Society for Transgenic Technologies 3Rs prize, which is awarded for scientific and technological developments that replace, reduce or refine the use of animals in research. The awarding committee noted "the potential significant impact that the widespread application and use of this transgenic technology provides, make it a worthy inaugural winner of the ISTT 3Rs prize, the aim of which is to raise awareness of the beneficial 3Rs impact that transgenic technologies can have in relation to the use of animals for scientific research". Thus, those having ordinary skill in the art have recognized the significant accomplishments achieved by the presently claimed invention. Such recognition adds further weight to the secondary considerations of nonobviousness, which must be considered m evaluating the patentability of the claimed invention in accordance with M.P.E.P. 716.0l(a).
	In Response: Appellant’s arguments have been fully considered, but are not found persuasive. This is because the praise of others is based on the goGermline embryos- embryos derived by performing the withdrawn method of claim 16 with the X-linked Gilz gene.  As such, the praise from others identified by Appellant is not derived from the claimed invention.  
	Appellant’s arguments: The Final Office Action dismissed the evidence relating the foregoing secondary considerations of nonobviousness on the basis that the objective evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support. Specifically, the Final Office Action indicated that the claimed invention does not relate to 100% infertile male host embryos from 100% homozygous male and female stud lines. Specifically, the Final Office Action recognized that the "commercial success is based on the ability of the claimed invention to make 100% infertile male host embryos from 100% homozygous male and female stud lines". Final Office Action at page 15. Thus, the Final Office Action acknowledged the evidence of commercial success, but dismissed it, as well as the evidence of the "the 'praise of others' (awarded for scientific and technological developments that replace, reduce or refine the use of animals in research" as "irrelevant". Id. However, while "the ability of the claimed invention to make 100% infertile male host embryos from 100% homozygous male and female stud lines" are not expressly recited in the claims, as noted above, the features flow inherently from the presence of the X-linked male infertility gene that is recited in the claims. Thus, these features are inherently part of the claimed subject matter.
In Response: Appellant’s arguments have been fully considered, but are not found persuasive. This is because the commercial success -and praise from others- is based on the goGermline embryos, which as previously noted, are embryos derived by performing the withdrawn method of claim 16 using the Gilz gene. The goGermline embryos are not the embryos of claim 1. Accordingly, these secondary considerations are not relevant to the claimed subject matter.  



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        Conferees:

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632         

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.